Citation Nr: 0623423	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-03 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a right 
wrist fracture, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1978 to January 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

The Board notes that along with his right wrist claim, the 
veteran also filed a December 2003 appeal for entitlement to 
an increased rating for residuals of a right ankle fracture. 
The appeal, however, was untimely and is therefore not 
properly before the Board here. 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority. 38 C.F.R. § 3.104(a). The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period. 
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a). 

In the case of the veteran's right ankle claim, although a 
timely NOD was received, no correspondence perfecting the 
veteran's appeal was received within the appeal period. 
Therefore, the May 2002 rating decision, insofar as deciding 
the veteran's right ankle issue, is final.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, in part, requires the VA to 
adequately identify the evidence necessary to substantiate 
the claim, the evidence presently of record, and the 
veteran's and VA's respective responsibilities in development 
of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) 

Here, the VCAA letter sent to the veteran in August 2001 did 
not adequately identify the evidence necessary to 
substantiate the veteran's increased rating claim for a right 
wrist disability. Although the correct issue was identified, 
the letter erroneously explained the elements of establishing 
service connection not an increased rating. While a June 2003 
Statement of the Case (SOC) appears to have notified the 
veteran of the law and regulations pertaining to his claim, 
he was never sent a specific letter providing notice of the 
VCAA, as it applies to increased rating claims.

The veteran claims that his right wrist disability, including 
painful motion and traumatic arthritis, has grown steadily 
worse. The veteran was last afforded a VA examination in May 
2003, over three years ago. The RO should schedule the 
veteran for a new examination to assess the current severity 
of the veteran's disability.

The RO should also take this opportunity to obtain any recent 
treatment records. VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 
Accordingly, the RO should make an effort to obtain all 
recent treatment as the file may be incomplete.


Accordingly, the case is REMANDED for the following action:

1. The RO must ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent Court decisions, and any other 
applicable legal precedent. 

2. Obtain any medical records and 
hospitalization records for the veteran's 
wrist condition from the VA Medical Center 
in Cleveland, Ohio for the time period 
October 2001 to the present. Any negative 
responses should be documented in the 
file.

3. After the above is completed, schedule 
the veteran for an orthopedic examination 
to evaluate the current severity of his 
service-connected right wrist condition 
and any complications.

4. After the above is complete, 
readjudicate the veteran's claim. If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the veteran 
and his representative, and they should be 
given an opportunity to respond, before the 
case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


